Citation Nr: 0212375	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-25 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to accrued benefits under the provisions of 38 
U.S.C.A. § 5121.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to October 
1945 and from January 1946 to March 1953.  He was a prisoner 
of war (POW) of the German Government from July 1944 to May 
1945.  He died on March [redacted], 1994.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating action of the RO that 
denied the claim of entitlement to accrued benefits.  The 
appellant was sent notice of this decision later that same 
month.  In a June 2001 decision addressing the appellant's 
claim on another issue, the Board noted that her 
representative had submitted a VA Form 646 in December 2000 
that expressed disagreement with the November 2000 rating 
decision.  The RO was instructed to issue a statement of the 
case (SOC) addressing the accrued benefits issue.  The SOC 
was issued in July 2001.  The appellant perfected her appeal 
to the Board with the submission of a substantive appeal in 
October 2001.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  38 C.F.R. § 3.309(c), which provided presumptive service 
connection for POWs for beriberi heart disease, was amended 
to include ischemic heart disease if the former POW suffered 
localized edema during captivity.  The amendment was made 
effective retroactively to August 24, 1993.  

3.  The veteran did not file a claim for service connection 
for ischemic or arteriosclerotic heart disease subsequent to 
August 24, 1993.  

4.  At the time of the veteran's death in March 1994, he had 
no claim for any VA benefit pending.  

5.  At the time of the veteran's death, there were no 
periodic monetary benefits based on existing ratings or 
decisions that were due and unpaid.  


CONCLUSION OF LAW

There are no accrued benefits payable to the veteran's 
surviving spouse.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.1000 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.

Through the November 1999 and November 2000 rating decisions 
and July 2001 statement of the case, the appellant and her 
representative have been notified of the law and regulations 
governing entitlement to the benefit she seeks, the evidence 
which would substantiate her claim, and the evidence which 
has been considered in connection with her appeal.  Thus, the 
Board finds that the appellant has received sufficient notice 
of the information and evidence needed to support her claim, 
and provided ample opportunity to submit information and 
evidence.  Moreover, given the nature of the claim and the 
fact that there is no indication  that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, is not here at 
issue.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate her claim.  The appellant requested 
a hearing before a member of the Board at the RO and that 
hearing was held in July 2002.  The Board notes that neither 
the appellant nor her representative has identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board's consideration of the claim 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for any additional 
notification and/or development action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

I.  Background

The veteran served on active duty from March 1942 to October 
1945 and from January 1946 to March 1953 and was a POW from 
July 1944 to May 1945.  He died in March 1994 as a result of 
a possible myocardial infarction.  At the time of the 
veteran's death, service connection was in effect for post-
traumatic stress disorder, evaluated as 10 percent disabling, 
and a scar in the left anterior tibia area, evaluated as 
noncompensably disabling.  

In a statement received at the RO in April 1994, the 
appellant returned to VA a compensation check for February 
1994 made payable to the veteran, which had been received on 
the date of the veteran's death, and requested that a check 
in the same amount be issued to her.  Later that same month, 
the appellant filed an Application for Burial Benefits, 
specifically noting that she was not claiming that the 
veteran's cause of death was due to service.  On August 2, 
1994, the appellant filed an Application for Reimbursement 
from Accrued Amounts Due A Deceased Beneficiary.  In a note 
attached to that form, the appellant indicated that her claim 
was for the amount of the veteran's February 1994 
compensation check that she had returned to VA.  

In September 1994, the RO notified the appellant that it 
would pay her $87.00 for VA benefits due and unpaid the 
veteran at the time of death.  The RO took no further action 
at that time on the appellant's claim for accrued benefits.  

In a March 1999 statement, the appellant indicated that she 
wanted to file for dependency and indemnity compensation 
(DIC).  Her statement was accepted as an informal claim of 
entitlement to service connection for the cause of the 
veteran's death and a formal application was sent to her.  
The appellant's formal claim was received at the RO in April 
1999.  

In a November 1999 decision, the RO originally denied the 
appellant's claim of service connection for the cause of the 
veteran's death and entitlement to accrued benefits.  In that 
decision, the RO noted that service connection was not in 
effect for a cardiovascular condition and the veteran had not 
filed a claim for service connection for a cardiovascular 
condition during his lifetime.  The RO also noted that while 
there was evidence in the record that the veteran had 
suffered organic heart disease after service, the evidence of 
record did not support the award of presumptive service 
connection for beriberi heart disease in a former POW.  The 
appellant disagreed with that determination and submitted 
additional evidence.  

In a June 2000 rating decision, the RO reviewed the recently 
submitted evidence and granted service connection for the 
cause of the veteran's death.  The basis for that 
determination was that entitlement to presumptive service 
connection for beriberi heart disease in a former POW was 
established, under 38 U.S.C.A. § 1112 and 38 C.F.R. 
§ 3.309(c), on a showing of localized edema during POW 
captivity, and service connection for the cause of death was 
established with evidence that the veteran died of heart 
disease.  The RO took no further action on the accrued 
benefits claim.  

II.  Analysis

The appellant claims that the veteran was entitled to service 
connection for ischemic heart disease prior to his death and 
that accrued benefits are payable based on that entitlement.  

Under applicable criteria, upon the death of a veteran, 
periodic monetary benefits (e.g., compensation for service-
connected disability) to which the veteran was entitled on 
the basis of evidence in the file at the date of death, and 
due and unpaid for a period of not more than two years prior 
to death, may be paid to the spouse of the veteran.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  See generally Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998).  

The pertinent regulation provides that: (4) Evidence in the 
file at date of death ... will be considered to have been met 
when there is on file at the date of the veteran's 
death:...and (i) ... evidence, including uncertified 
statements, which is essentially complete and of such weight 
as to establish service connection or degree of disability 
for disease or injury when substantiated by other evidence in 
file at date of death or when considered in connection with 
the identifying, verifying, or corroborative effect of the 
death certificate.  38 C.F.R. § 3.1000(d)(4)(i).

"Evidence in the file at date of death" may include certain 
VA medical records and examination reports submitted after 
date of death, thus permitting consideration of evidence 
deemed constructively in file at date of death.  Hayes v. 
Brown, 4 Vet. App. 353, 360-61 (1993). 

Even though a claim for accrued benefits under 38 U.S.C.A. § 
5121 is a matter separate from any claim of the veteran 
(since it is based upon a separate statutory entitlement of 
the survivor for which an application must be filed in order 
to receive benefits), it is, at the same time, derivative of 
a veteran's claim, in that the claimant's entitlement is 
based upon the veteran's entitlement.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994) (holding that "the 
substance of the survivor's claim is purely derivative from 
any benefit to which the veteran might have been 'entitled' 
at his death [and gives the survivor] the right to stand in 
the shoes of the veteran and pursue his claim after his 
death.")

Thus, in deciding the appellant's claim for accrued benefits, 
the Board must consider the underlying claim; in this case, 
entitlement to service connection for ischemic heart disease.  
However, the evidence used to evaluate that claim, for the 
purpose of the adjudicating the appellant's accrued benefits 
claim, must have been in the veteran's file at the time of 
his death; and the appellant must have filed a claim for such 
benefits within one year of his death.  38 C.F.R. § 
3.1000(a), (c) (2000); Zevalkink, 6 Vet. App. at 493.  In the 
present case, the appellant filed a claim for accrued 
benefits in August 1994.  Thus, the determination in this 
case will turn on whether there was entitlement due under an 
existing rating or decision or based on evidence in the file 
as of March 1994.  

Evidence of record as of March 1994 included an Application 
for Compensation or Pension, submitted by the veteran in 
March 1986, on which he noted that the nature of the 
disability claimed was "Heart Condition."

The report of a May 1986 VA examination included a diagnosis 
of "old ant. septal MI."  

In a June 1986 decision, the RO found that the veteran was 
entitled to nonservice-connected pension, effective from 
March 24, 1986.  The RO referred to a follow-up request for a 
POW protocol examination.  In a July 1986 letter, the veteran 
referred to the recent award of pension and questioned that 
amount of countable income considered and the effective date 
of the award. 

In November 1986, the veteran submitted a claim for service 
connection for PTSD.  

A Former POW Medical History form completed by the veteran in 
September 1986 included his report that he suffered "heart 
and circulation problems."  Elsewhere on that form, the 
veteran noted symptoms experienced during captivity, but did 
not indicate that he had experienced "swelling of the legs 
and/or feet."  Following examination, diagnoses offered in 
December 1986 included probable myocardial infarction.  

In a March 1987 rating action, the RO considered the POW 
protocol examination and, inter alia, granted service 
connection for PTSD and a left thigh scar.  

In June 1987, the veteran submitted a claim for service 
connection for post-traumatic osteoarthritis and residuals of 
frostbite.  The report of a July 1987 VA examination included 
a diagnosis of history of pacemaker implantation, due to 
congenital heart disease with antero-lateral myocardial 
ischemia.  In a September 1997 confirmed rating decision, the 
RO reviewed the medical evidence and continued the denial of 
claims of service connection for residuals of lumbar 
laminectomy and cold exposure which had previously been 
addressed in the March 1987 rating decision.  

There was no evidence added to the record between the time of 
the July 1987 VA examination and the veteran's death in March 
1994.  

Evidence submitted by the appellant subsequent to the 
November 1999 rating decision (which was considered in the in 
the grant of service connection for the cause of the 
veteran's death) included the following: copies of the 
veteran's personal diary detailing his POW experience, a 
statement from a fellow POW, a May 1989 statement from a 
private physician, VA treatment records from June 1990, and a 
copy of the September 1986 Former POW Medical History form.  

As that evidence was submitted several years after the 
veteran's death, most of it cannot be considered in the 
adjudication of the accrued benefits claim.  The Board notes 
that the POW Medical History form is a copy of the form 
already of record, with the notable exception that the 
recently submitted copy includes a notation that the veteran 
suffered swelling of the legs and/or feet during captivity 
while the earlier form did not.  Only the VA treatment record 
can be considered to have been "constructively" part of the 
record at the time of the veteran's death.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  That record details a June 1990 VA 
hospitalization for treatment of congestive heart failure, 
secondary to hypertensive cardiovascular disease and cor 
pulmonale; however, there is no reference in that record to 
the veteran's POW experience or otherwise to service.  

In July 1994, the regulation 38 C.F.R. § 3.309(c), which 
provided presumptive service connection for POWs for beriberi 
heart disease, was amended to include ischemic heart disease 
if the former POW suffered localized edema during captivity.  
The amendment was made effective retroactively to August 24, 
1993.  See 59 Fed. Reg. 35464-65 (July 12, 1994).  Evidence 
submitted by the appellant subsequent to the November 1999 
denial her claim included evidence that the veteran had 
suffered localized edema.  It was that evidence, in 
conjunction with the medical evidence already of record which 
showed that the veteran had arteriosclerotic, or ischemic, 
heart disease which ultimately led to his death which 
warranted the grant of service connection for the cause of 
the veteran's death.  

The appellant's claim is based, in essence, on her assertion 
that the report of a 1986 VA POW examination noted the 
veteran's complaints of heart problems and should have been 
accepted as a claim of service connection for heart disease.  

Although the regulation governing presumptive service 
connection for former POWs was amended, effective to a date 
prior to the veteran's death, entitlement to accrued 
compensation benefits is not shown as the veteran did not 
file a claim for ischemic or arteriosclerotic heart disease 
after the regulation became effective in August 1993 and no 
claim for that condition was pending at the time of the 
veteran's death.  Even assuming, arguendo, that the report of 
the 1986 POW protocol examination could be construed as an 
informal claim for service connection, there is no 
entitlement to accrued benefits based on service connection 
for ischemic heart disease prior to August 24, 1993 because, 
although beriberi heart disease was recognized as a 
presumptive disease in former POWs before that date, that 
presumption did not extend to ischemic heart disease and did 
not include the qualifying history of localized edema during 
captivity, both of which were added by the regulatory change.  
As a result, the veteran did not qualify for service 
connection for ischemic or arteriosclerotic heart disease 
prior to August 24, 1993 because the governing regulation did 
not provide a basis for his entitlement and entitlement to 
service connection for the condition subsequent to August 24, 
1993 is not established because no claim was filed for the 
condition by the veteran after that date and prior to his 
death.  Therefore, the Board must conclude that, at the time 
of the veteran's death, there was no pending claim that could 
have been granted on the basis of evidence already on file. 

The only other possible theory upon which accrued benefits 
could be paid in this case would be to show that at the time 
of death the veteran was entitled to them under an existing 
rating or decision.  The record shows that the veteran was 
receiving benefits at the 10 percent disability level at the 
time of death.  There is no indication that he was entitled 
to any other VA benefit under an existing rating or decision 
at the time of death.  The evidence does not show, nor has 
the appellant contended, that the veteran had not received 
any monthly benefit check for his 10 percent disability up 
until the month of his death.  In fact, the appellant 
returned the February 1994 compensation check made payable to 
the veteran and was sent a check for the same amount, made 
payable to her, in September 1994.  Hence, the Board must 
also conclude that, at the time of death, there was no 
entitlement to a benefit under an existing rating or decision 
that had not already been paid the veteran.  

For all the foregoing reasons, the appellant's claim for 
accrued benefits must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

The claim for accrued benefits under the provisions of 38 
U.S.C.A. § 5121 is denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

